Citation Nr: 0529278	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  99-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  A skin condition was not incurred in service and was 
first noted many years after service.

2.  The veteran was born in June 1947 and has a high school 
education.

3.  The veteran's occupational experience includes home 
health aide; he is currently employed.

4.  The veteran's disabilities include dyshidrosis evaluated 
as 10 percent disabling and hepatitis C, evaluated as 30 
disabling; and, the total combined rating is 40 percent.

5.  The manifestations of the veteran's disabilities are not 
so severe as to preclude gainful employment consistent with 
his age, education and occupational experience.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran is less than 100 percent disabled and it is 
not shown that he is unemployable by reason of permanent and 
total disability.  38 U.S.C.A. §§ 1502, 1521 (2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2002 and January 2004.  The content of the notice in 
January 2004, in particular, fully complied with the 
requirements of the 4th element of Pelegrini II.  See 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in October 
2004 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations and a personal 
hearing was scheduled but the veteran failed to appear.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Entitlement to service connection for a skin disorder

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based upon the facts below, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a skin condition.  Service medical 
records contain no complaints, findings, or diagnoses of a 
skin condition.  On the January 1969 separation examination, 
in reporting his medical history, the veteran indicated that 
in the past he had not had, and currently he did not have, a 
skin condition.  The skin and lymphatic systems were 
considered clinically normal on examination.   

The record contains the private records of Dr. A. D. L.  A 
September 1987 statement of this physician relates that the 
veteran was being treated for a severe toenail fungal 
problem, which evidently required the removal of his 
toenails.  This physician's records also show that he was 
being treated for athlete's foot in May 1989.  

The record also contains medical reports from St. Clare's 
Family Health Center.  In September 1995, he received 
treatment for eczema of the abdomen.  In August 1997, he 
received treatment for tinea pedis.  In March 1998, he 
received treatment for onychomycosis.  In July 1998, he 
received treatment for a rash on the left arm and abdomen.  

A VA examination was conducted in December 1998.  Crusting 
and vesicles were noted on the soles of the veteran's feet.  
The diagnosis was dyshidrosis.  

At a VA examination in April 2005, the diagnosis was 
dermatitis onychomycosis of the foot.  

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning the first element, 
evidence of current disability as provided by a medical 
diagnosis, the private and VA medical records relate various 
diagnoses regarding skin problems including tinea pedis, 
eczema, dermatitis onychomycosis, athlete's foot, and 
dyshidrosis.  

The veteran's problem in the claim for service connection 
arises with the second and third elements of Hickson.  
Concerning the second element, evidence of incurrence or 
aggravation of a disease or injury in service, the veteran 
has indicated that he began having toenail problems during 
service.  However, there is no showing of complaints, 
findings, or diagnoses concerning a skin condition.  The 
veteran has not alleged that any of these incidents occurred 
coincident with combat, and 38 U.S.C.A. § 1154(b) does not 
apply.  

Even if the Board assumes that the veteran's allegations are 
true, there is no objective evidence of continuity subsequent 
to service discharge.  The earliest objective medical 
evidence documenting any skin condition is in 1987, 
approximately 18 years after service discharge, when his 
private physician noted a fungal disorder of the toenails.  
This is significant in that there was an extended period of 
time between service discharge and the showing of any skin 
condition that the veteran claims is related to military 
service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The medical evidence of record does not include any competent 
medical statements or opinions that relate a skin disease to 
military service.  While VA and private physicians have noted 
a history of skin problem since Vietnam, in this case it 
appears that the clinical notes are based on the veteran's 
history.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

To attribute the veteran's onset of any skin condition to 
military service without objective medical evidence would 
require excessive speculation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a skin disorder.  

Criteria and analysis for pension benefits

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

The Court has held that VA adjudicators, when considering a 
claim for entitlement to nonservice-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an "objective" 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17.  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

The veteran was born in June 1947.  He is, therefore, now 58 
years old.  He has a high school education.  He has reported 
past occupational experience as a licensed practical nurse 
(VA outpatient record dated in October 1999).  He is 
currently employed as a home health aide.  A VA social 
service note dated in February 2003 shows that the veteran 
reported that his monthly income was $2,000.00. 

In an April 1999 rating decision, the RO assigned a 10 
percent rating under Diagnostic Code 7806 for dyshidrosis.  
The combined non-service-connected disability was 10 percent.  
The RO denied a permanent and total rating, noting that the 
veteran's disabilities were not severe enough to prevent 
gainful employment.

The Board notes that private and VA records show treatment 
for various disorders.  Private medical records shows that he 
was treated for infection of the left 5th finger in May 1996; 
swollen right elbow in September 1993; eczema of the left arm 
and abdomen between 1995 and 1998; otitis externa and otitis 
media in January 1998; gout in 1976 and 1984; and viral 
syndrome in February 1998.  VA outpatient records relate that 
a renal cyst was noted on ultrasound in February 2003.  An 
April 2003 VA outpatient clinical note indicated that the 
biopsy was negative.  Hyperlipidemia and benign prostate 
hyperplasia were diagnosed at the April 2005 VA examination.

While the veteran had received medical attention in the past 
for these aforementioned disorders, the Board does not find 
that these significantly interfere with his ability to 
maintain employment.  There is no indication in the record 
that these disorders would be evaluated at a compensable 
rate.

However, the Board notes that the VA outpatient record shows 
that the veteran is being treated for hepatitis C.  In August 
1999, liver function tests were noted to be abnormal.  He 
tested positive for hepatitis C.  The RO failed to rate the 
veteran's residuals, however, the Board will review the 
record and rate this disability accordingly.  

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  During the pendency of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to 
August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

Prior to August 30, 2002, the skin disorder was rated under 
Diagnostic Code 7806.  The Board also considered Diagnostic 
Code 7817 (dermatitis exfoliativa) and Diagnostic Code 7816 
(psoriasis).  These skin disorders were evaluated depending 
upon their location on the body, extent of areas affected, 
and extent to which they were repugnant or otherwise 
disabling.  Under old Diagnostic Codes 7806, 7816, and 7817, 
a 30 percent rating was assigned for eczema, psoriasis, or 
dermatitis exfoliativa with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant appearance or disfigurement.  
Diagnostic Codes 7806, 7817 (2001).

The revised criteria for Diagnostic Code 7806 for eczema now 
include dermatitis.  Effective on August 30, 2002, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 evaluates eczema or dermatitis.  
A 30 percent rating is provided for pathology that is 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  With more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period, a 60 
percent rating is assigned.  These are the same criteria used 
to evaluate psoriasis under Diagnostic Code 7816.

The Board also considered new Diagnostic Code 7817, which 
evaluates exfoliative dermatitis (erythroderma).  A 30 
percent rating is warranted for any extent of involvement of 
the skin, and; where systemic therapy such as therapeutic 
doses of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where there is generalized involvement of 
the skin without systemic manifestations, and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy is required 
during the past 12-month period.  A 100 percent rating is 
assigned with evidence of generalized involvement of the 
skin, plus systemic manifestations (such as fever, weight 
loss, and hypoproteinemia), and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period.

At the VA examination conducted in December 1998 there were 
crusting vesicles on the soles of his feet.  

VA outpatient record dated in June 1999 noted scaly papular 
peeling lesions on the bottom and soles of his feet.  There 
were no vesicles or pustules noted.  In August 1999, dry 
scaling skin in moccasin distribution was noted on the feet.  
The nails were thickened, discolored, and elongated.  The 
diagnoses were tinea pedis and onychomycosis.  He was given 
Mycelex cream.  The remaining VA outpatient records relate 
that the skin was considered normal on examination.  

A VA examination was conducted in April 2005.  The veteran 
reported that he was using Spectazole cream, topically, 3 
times daily.  On examination there was hyperkeratosis with 
scaling and 1 millimeter vesicles on the soles of the feet.  
The nails were hyperkeratotic and dystrophic.  

In considering a higher evaluation under the old criteria, 
none of the VA examinations concluded in a finding that the 
veteran's skin disability was productive of marked 
disfigurement, constant exudation or itching, or extensive 
lesions.  Accordingly, the previous criteria for a 30 percent 
evaluation have not been met.

A similar situation exists with respect to application of the 
new criteria.  Nowhere in the examination reports is the 
veteran shown to have 20 to 40 percent of body involvement.  
His treatment is limited to topical medication with no need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for any period of time.  Accordingly, 
a higher schedular rating is not permissible under new 
Diagnostic Code 7806.

Nor does the evidence support the assignment of a 30 percent 
rating under new Diagnostic Codes 7816 and 7817, as noted, 
there is no evidence of systemic manifestation, as required 
under the criteria, nowhere in the evidence is it documented 
that any systemic therapy was ever required.

As the examiners noted vesicles on the soles of the feet, the 
Board also considered the possibility of a higher evaluation 
under scarring.  Under Diagnostic Code 7806, scars, other 
than disfiguring facial scars, residuals of second or third 
degree burns, or scars that are poorly nourished, etc., are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805.  The record 
as a whole does not show that the vesicles themselves are 
productive of any significant functional impairment, nor 
otherwise disabling, therefore, the 10 percent rating is 
adequate.  

In regard to hepatitis C, during the pendency of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of liver disorders, effective July 2, 2001.  
As of July 2, 2001, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 was the appropriate rating Code 
for infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent evaluation was warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation required moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Finally, a 100 percent rating under 
this code was warranted when the disease was productive of 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The Board finds that the symptoms of the veteran's service-
connected residuals of hepatitis C are manifested by liver 
damage with associated fatigue and gastrointestinal 
disturbance and that such symptoms necessitate therapeutic 
measures, as required for a 30 percent evaluation under the 
regulations in effect prior to July 2, 2001.  

In July 2001, a liver biopsy revealed piecemeal necrosis.  In 
August 2001, the veteran admitted to fatigue.  He was given 
interferon injection training.  However, VA outpatient record 
dated in January 2003 shows that the veteran refused 
interferon treatment.  In April 2003, he had no complaint in 
regard to weight loss, abdominal pain, or change on bowel 
habits.  

A VA examination was conducted in April 2005.  The veteran 
denied taking any medications.  There were no abdominal 
abnormalities noted on examination.  The diagnoses were 
hyperlipidemia, benign prostate hyperplasia, and hepatitis C, 
status post liver biopsy, elevated liver function tests and 
hepatocellular pathology.  

As noted above, therapeutic procedures, in the form of 
interferon treatment, were instituted beginning in 2001.  
Although the veteran has now refused to continue this 
treatment, medical professionals considered that it was 
needed.  Further, the veteran reported such symptoms as 
fatigue and gastrointestinal problems.  Still further, liver 
damage was confirmed by needle biopsy.  The Board concludes 
that a schedular rating of 30 percent under the old criteria 
approximates the veteran's current manifestations.  

In light of the above findings, it is evident that the 
veteran does not have a single disability that is totally 
disabling.  After using the combined rating table set forth 
at 38 C.F.R. § 4.25, the veteran's disabilities are not more 
than 40 percent disabling.  Therefore, the veteran does not 
objectively warrant a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.16.

The "subjective" standard for pension eligibility is also 
for consideration.  In this respect, 38 C.F.R. § 3.321(b)(2) 
provides that pension may be granted "where the evidence of 
record establishes that an applicant for pension who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors."

The veteran contends that his disabilities collectively 
inhibit his ability to work.  However, it is not shown how 
the associated manifestations of these disorders would 
significantly impair him in his occupation as a home health 
aide.  The Board does not find that these manifestations are 
so debilitating as to cause total disability.  The veteran is 
not shown to require frequent hospitalization or an 
inordinate amount of medication or treatment for his 
disorders.  In addition, the record does not contain a 
medical opinion that relates that the veteran's employment is 
affected by any of the listed disorders.  Furthermore, the 
disorders would not preclude many types of employment, which 
the veteran would otherwise be able to perform and maintain, 
given his age, education, and occupational experience.  
Moreover, it is shown that the veteran has been employed 
since 1996 as a health aide assistant.  

Based on the foregoing, the preponderance of the evidence 
shows that the veteran's disabilities, when evaluated in 
association with his educational attainment, occupational 
background, and age, do not preclude all kinds of 
substantially gainful employment.  Accordingly, the veteran 
is not entitled to a permanent and total disability rating 
for pension purposes and his claim for that benefit is 
denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disorder is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


